

115 HR 1884 IH: Federal Firefighters Fairness Act of 2017
U.S. House of Representatives
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1884IN THE HOUSE OF REPRESENTATIVESApril 4, 2017Mr. Carbajal (for himself and Mr. Takano) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend chapter 81 of title 5, United States Code, to create a presumption that a disability or
			 death of a Federal employee in fire protection activities caused by any of
			 certain diseases is the result of the performance of such employee’s duty.
	
 1.Short titleThis Act may be cited as the Federal Firefighters Fairness Act of 2017. 2.Certain diseases presumed to be work-related cause of disability or death for Federal employees in fire protection activities (a)DefinitionSection 8101 of title 5, United States Code, is amended—
 (1)by striking and at the end of paragraph (19); (2)by striking the period at the end of paragraph (20) and inserting ; and; and
 (3)by adding at the end the following:  (21)employee in fire protection activities means a firefighter, paramedic, emergency medical technician, rescue worker, ambulance personnel, or hazardous material worker, who—
 (A)is trained in fire suppression; (B)has the legal authority and responsibility to engage in fire suppression;
 (C)is engaged in the prevention, control, and extinguishment of fires or response to emergency situations where life, property, or the environment is at risk; and
 (D)performs such activities as a primary responsibility of his or her job.. (b)Presumption relating to employees in fire protection activitiesSection 8102 of title 5, United States Code, is amended by adding at the end the following:
				
					(c)
 (1)With regard to an employee in fire protection activities, a disease specified in paragraph (3) shall be presumed to be proximately caused by the employment of such employee, subject to the length of service requirements specified. The disability or death of an employee in fire protection activities due to such a disease shall be presumed to result from personal injury sustained while in the performance of such employee’s duty. Such presumptions may be rebutted by a preponderance of the evidence.
 (2)Such presumptions apply only if the employee in fire protection activities is diagnosed with the disease for which presumption is sought within 10 years of the last active date of employment as an employee in fire protection activities.
 (3)The following diseases shall be presumed to be proximately caused by the employment of the employee in fire protection activities:
 (A)If the employee has been employed for a minimum of 5 years in aggregate as an employee in fire protection activities:
 (i)Heart disease. (ii)Lung disease.
 (iii)The following cancers: (I)Brain cancer.
 (II)Cancer of the blood or lymphatic systems. (III)Leukemia.
 (IV)Lymphoma (except Hodgkin’s disease). (V)Multiple myeloma.
 (VI)Bladder cancer. (VII)Kidney cancer.
 (VIII)Testicular cancer. (IX)Cancer of the digestive system.
 (X)Colon cancer. (XI)Liver cancer.
 (XII)Skin cancer. (XIII)Lung cancer.
 (iv)Any other cancer the contraction of which the Secretary of Labor through regulations determines to be related to the hazards to which an employee in fire protection activities may be subject.
 (B)Regardless of the length of time an employee in fire protection activities has been employed, any uncommon infectious disease, including but not limited to tuberculosis, hepatitis A, B, or C, the human immunodeficiency virus (HIV), and any other uncommon infectious disease the contraction of which the Secretary of Labor through regulations determines to be related to the hazards to which an employee in fire protection activities may be subject..
 (c)ReportNot later than 5 years after the date of enactment of this Act, the National Institute of Occupational Safety and Health in the Centers for Disease Control and Prevention shall examine the implementation of this Act and appropriate scientific and medical data related to the health risks associated with firefighting and submit to Congress a report which shall include—
 (1)an analysis of the injury claims made under this Act; (2)an analysis of the available research related to the health risks associated with firefighting; and
 (3)recommendations for any administrative or legislative actions necessary to ensure that those diseases most associated with firefighting are included in the presumption created by this Act.
 (d)Effective dateThe amendment made by this section applies to an injury that is first diagnosed or a death that occurs, on or after the date of enactment of this Act.
			